Citation Nr: 1715239	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  11-18 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a thyroid disability, resulting in the removal of the thyroid.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to November 1973.  His awards and decorations include the Combat Action Ribbon.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Oakland, California RO subsequently acquired jurisdiction. 

In November 2013 and November 2015, this matter was remanded for additional development.

The paperless record of Virtual VA and the Veterans Benefits Management System (VBMS) has been reviewed.


FINDING OF FACT

A thyroid disorder was not manifest in service and is not attributable to service, and an endocrinopathy was not manifest in service or within the one-year presumptive period following service.


CONCLUSION OF LAW

A thyroid disorder was not incurred in or aggravated by service, and an endocrinopathy may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the Veteran's claim, and VA has satisfied its duties to notify and assist.

A VCAA notice letter was sent to the Veteran in February 2010.  The Veteran has been notified of the information and evidence needed to substantiate the claim, including what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c), (d) (2016).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim and that VA will provide a medical examination or obtain an opinion when necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2016).  In this case, all available, relevant evidence necessary to decide the issue on appeal has been identified and obtained, and all necessary development has been accomplished.  The evidence of record includes service treatment records, service personnel records, post-service treatment records, and statements of the Veteran.

The Veteran is currently incarcerated.  The duty to assist incarcerated Veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement, as such individuals are entitled to the same care and consideration given to their fellow veterans.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In this case, a VA medical opinion relating to the Veteran's thyroid disorder was obtained in September 2015.  The VA doctor reviewed the Veteran's claims folder and provided a reasoned opinion that is adequate for purposes of this appeal.  See 38 C.F.R. §§ 3.103(c)(2), 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that a VA examination or opinion must be adequate).

The Board also finds that the agency of original jurisdiction (AOJ) substantially complied with the Board's remand instructions of November 2015.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Specifically, the Veteran's status as paroled or incarcerated was confirmed, prison medical records were secured, and the Veteran's claim was readjudicated by a supplemental statement of the case (SSOC) of September 2016.

Decision  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West, 2014); 38 C.F.R. § 3.303(a) (2016).  Establishing service connection generally requires (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2016).

For certain chronic diseases, including endocrinopathies, shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding that the disorder was incurred during service or within the presumptive period, subsequent manifestations of the same chronic disease at a later date, however remote, are service-connected.  See 38 C.F.R. §§ 3.303(b) (2016).  For the listed chronic diseases, a showing of a continuity of symptoms is an alternative method of establishing service connection.  See 38 C.F.R. § 3.303(b) (2015); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2016).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 9, 1962 and May 7, 1975 is presumed to have been exposed to an herbicide agent if a listed chronic disease becomes manifest to a degree of 10 percent disabling or more, unless there is affirmative evidence to the contrary.  See 38 C.F.R. § 3.307(a) (2016).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations, if the conditions of service involved duty or visitation in the Republic of Vietnam.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including respiratory cancers, are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service.  See 38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. § 3.309(e) (2016).  The presumption is rebuttable.  See 38 C.F.R. § 3.307(d) (2016).

The availability of presumptive service connection for a disability does not preclude a claimant from establishing service connection by evidence of actual causation. See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).

The determination of whether the requirements for service connection are met is based on an analysis of the competency and credibility of all the relevant evidence of record.  See 38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1, 8 (1999).  The Board must provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Reasonable doubt concerning any issue material to the determination of a matter is resolved in a claimant's favor.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).

Analysis

The Veteran argues that in-service exposure to Agent Orange caused a thyroid disorder that developed following service.  See Veteran's claim of December 2009; VA Form 9 of June 2011; Veteran's statement of March 2016.

The Veteran has a thyroid disorder.  See September 2015 VA medical opinion.  He was first diagnosed with hyperthyroidism in 2005.  See February 2005 record of Dr. R O.  A thyroid ablation was performed in 2007.  See November 2007 record of Dr. D. Y.  Subsequently, he was diagnosed with hypothyroid secondary to his treatment for hyperthyroidism.  See June 2008 medical record.  He has been diagnosed with "Grave's disease with resultant hypothyroidism."  See April 2014 medical record of Dr. L.L.

The Veteran's service treatment records note no thyroid symptoms.  The discharge examination of November 1973 indicates that his endocrine system was normal upon clinical evaluation.

Because the Veteran does not claim, and the evidence does not suggest, that his disability results from engaging in combat with the enemy, the presumption of 38 U.S.C.A. § 1154 as to combat service is not applicable.

The Veteran's service records confirm that he served on active duty in Vietnam.  Therefore, exposure to an herbicide agent is presumed.  The regulations pertaining to presumptive service connection based on exposure to an herbicide agent are not applicable to this appeal, however, because the Veteran's thyroid disorder is not listed among the diseases for which the presumption applies.  See 38 U.S.C.A. § 1116(a)(3) (West 2014); 38 C.F.R. §§ 3.307, 3.309(e) (2016).

Endocrinopathies are presumed to have been incurred or aggravated in service if they manifested to a compensable degree within one year of separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a) (2016).  The Veteran's service treatment records show no complaints, objective findings, treatment, diagnosis, or any other manifestations of a thyroid disorder.  The Veteran's November 1973 separation examination showed a normal endocrine system.  The Veteran was first diagnosed with hyperthyroidism in 2005, many years following service.  See February 2005 record of Dr. R O.  There is no indication in the record, through either medical or lay evidence, of manifestations of hyperthyroidism prior to 2005.  Accordingly, service connection may not be presumed on the basis of a chronic disease incurred during service or within the presumptive period.

No competent opinion of record links the Veteran's hypothyroidism to his service.  A February 2010 medical record notes "Agent Orange exposure - Vietnam" in the margin of notes relating to the Veteran's hyperthyroidism.  There is no indication that the doctor, by merely documenting the fact of Agent Orange exposure, considered herbicide exposure to be the cause of the Veteran's thyroid disorder.  The Veteran has been examined numerous times with respect to his thyroid since the initial 2005 diagnosis, and no medical opinion relates his thyroid disorder to herbicide exposure or otherwise to his service.

In September 2015, a VA physician reviewed the Veteran's claims file and provided an opinion.  The VA physician determined that it is less likely than not that any thyroid disability suffered by the Veteran, and which resulted in ablation of his thyroid, had its clinical onset during active service or is related to an in-service disease, event, or injury, to include as a result of herbicide exposure.  The doctor's stated rationale was that the Veteran's service treatment records document no thyroid condition during active duty, the Veteran's thyroid condition was diagnosed in 2005 over 30 years following service, and there currently is no evidence to support Agent Orange as the causative etiology of his thyroid condition.

As a layperson, the Veteran is generally competent to report observable symptoms as they come to a person through his or her senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence may be competent.   See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  In this case, given the nature of the disability, a thyroid disorder does not appear to be the type of disability for which the Veteran's lay evidence may competently establish a causal relationship between a current disability and service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The September 2015 VA medical opinion is highly probative medical evidence.  The examiner noted the Veteran's pertinent history and provided a reasoned analysis of the case.  Even assuming, for the sake of argument, that the February 2010 medical notation of "Agent Orange exposure - Vietnam" was intended as a positive nexus opinion, the Board assigns more weight to the well-reasoned September 2015 VA medical opinion, which was based on a review of the Veteran's entire medical and service history.

The medical evidence of record suggests that the earliest manifestations of a thyroid disorder were in 2005 and that the Veteran has not been experiencing a thyroid disorder since his discharge from service.  Furthermore, hyperthyroidism and hypothyroidism are not presumptive conditions under the provisions of 38 C.F.R. § 3.309 (e) relating to herbicide exposure, and there is no competent evidence of record linking the Veteran's hypothyroidism to his in-service herbicide exposure.  Without competent and credible evidence of an association between the Veteran's disorder and his active duty service, including herbicide exposure, service connection is not warranted.  As a preponderance of the evidence is against finding that the Veteran's thyroid disorder is related to service, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A §5107 (West 2014).


ORDER

Entitlement to service connection for a thyroid disability, resulting in the removal of the thyroid, is denied.  



____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


